UNPUBLISHED ORDER
                      Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                             Submitted March 28, 2006*
                              Decided March 29, 2006

                                      Before

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-4084
                                            Appeal from the United States District
KENNETH JONES,                              Court for the Western District of
    Plaintiff-Appellant,                    Wisconsin

      v.                                    No. 05-C- 527-C

K. BURTON, et al.,                          Barbara B. Crabb,
     Defendants-Appellees.                  Chief Judge.


                                    ORDER

        Kenneth Jones, a federal prisoner, brought suit under Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that
prison employees confiscated his wristwatch in violation of his right to procedural
due process under the Fifth Amendment. The district court dismissed the case at
initial screening under 28 U.S.C. § 1915A(b)(1). We affirm.



      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4084                                                                      Page 2

       We accept as true the facts as Jones alleges them in his complaint. Hoskins
v. Lenear, 395 F.3d 372, 373 (7th Cir. 2005). In 1998 he received a Casio watch
while confined at the United States Penitentiary in Leavenworth, Kansas. The
watch, which cost less than $100, has memory features and incorporates a basic
calculator, but it cannot transmit or receive electronic signals. Officials at
Leavenworth approved Jones’s possession of this watch, which he still had when he
was transferred to the Federal Correctional Institution at Oxford, Wisconsin, in
1999. At that time (and until after this lawsuit was filed), a written policy of the
Bureau of Prisons permitted inmates to possess one watch so long as it was worth
less than $100 and was not “electronically sophisticated, (i.e., able to send signals).”
P.S. 5580.06(7)(f) (effective Aug. 6, 1999); see 28 C.F.R. § 553.11(f). That same
policy further provided that, if an inmate was transferred to another institution
where a previously authorized watch was not allowed, the “inmate shall be
permitted to mail, at the receiving institution’s expense, the . . . watch to a
destination of the inmate’s choice.” Id. Jones was permitted to keep his Casio
watch upon arriving at Oxford, and he wore it without incident until he was
transferred to another facility for medical treatment in May 2004. Once again
Jones was allowed to retain his watch at the new facility, but when he returned to
Oxford in August 2004 it was confiscated. He was told that it was prohibited by the
written policy because it was “electronically sophisticated.”

        Jones filed a grievance asking that his watch be released to him because, he
argued, it could not “send signals” and thus was not “electronically sophisticated.”
The warden denied the request on the ground that the watch “has 150 pages of
Telememo and Schedule memo with shared memory between the two” and therefore
“is classified as an electronically sophisticated device.” Jones unsuccessfully
appealed to the Bureau of Prisons Regional Director and the National Inmate
Appeals Administrator, who denied the appeal because “this watch’s shared
memory capability constitutes an ability to send signals, which renders it
sufficiently electronically sophisticated to warrant prohibition.” Jones then sued in
federal court.

       In dismissing his suit, the district court assumed that Jones possessed a
constitutionally protected property interest in the watch but could not state a claim
for the denial of procedural due process because the prison grievance process
afforded him an adequate postdeprivation remedy to challenge its seizure. See
Hudson v. Palmer, 468 U.S. 517, 533 (1984); Del Raine v. Williford, 32 F.3d 1024,
1046 (7th Cir. 1994) (applying Hudson’s Fourteenth Amendment due process
analysis to Fifth Amendment due process claim); Caldwell v. Miller, 790 F.2d 589,
608–09 (7th Cir. 1986). Jones does not contest the district court’s due process
analysis or challenge its conclusion that the grievance process could provide an
adequate postdeprivation remedy; rather, he simply concludes that officials at
No. 05-4084                                                                      Page 3

Oxford have misinterpreted the program statement, and that any outcome that does
not result in the return of his watch violates his right to due process.

        The adequacy of a postdeprivation remedy does not turn on the plaintiff’s
satisfaction with the outcome. See generally Easter House v. Felder, 910 F.2d 1387,
1406 (7th Cir. 1990) (en banc). Jones disagrees with the interpretation of an
“electronically sophisticated” watch given by officials at Oxford when he returned
there in August 2004; he says that the use of “i.e.” in the program statement can
only mean that “electronically sophisticated” equates with the ability to “send
signals.” But Oxford officials concluded that the ability to “send signals” is just one
example of what might make a watch electronically sophisticated, and we observe
that in December 2005 the Bureau of Prisons amended the program statement so
that it now reads that a permitted watch cannot have “sophisticated electronic
functions, such as being able to send or receive signals.” P.S. 5580.07(7)(f) (effective
Dec. 28, 2005). As we have said previously, “the due process rights of prisoners are
not absolute, but must be accommodated to the legitimate security needs of a
corrections institution.” Caldwell, 790 F.2d at 609. Thus, “to the extent that prison
officials further their interest in security and order in a reasonable and non-
arbitrary manner, property claims of inmates must give way.” Id.

                                                                   AFFIRMED.